Order entered July 12, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00122-CR

                              ARNULFO RAMIREZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F16-75752-H

                                          ORDER
       The reporter’s record was filed June 25, 2018. Missing from the record are the State’s

exhibits 99, 100, 101, and 102, entitled “DVD-Defendant’s Interview” (parts 1 through 4

respectively) and exhibit 103, entitled “DVD – Defendant’s Interview Super Cut.”

       We ORDER court reporter Renita Sneed to file a supplemental reporter’s record with

these five exhibits with the Court within TEN DAYS of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE